Citation Nr: 0409406	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-08 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to Disability and Indemnity Compensation (DIC), 
death pension benefits, and accrued benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from February 1950 to 
December 1953, and from March 1970 to July 1977.  The veteran 
died in June 1996.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 decision that 
denied the benefits sought on the basis that the appellant is 
not entitled to recognition as the surviving spouse of the 
veteran.  The appellant filed a notice of disagreement (NOD) 
in October 2002, and the RO issued a statement of the case 
(SOC) in March 2003.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 2003.  

For the reason expressed below, this appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

On the above-noted VA Form 9, the appellant checked the box 
requesting a Board hearing at a local VA office (Travel Board 
hearing).  At that time, she also submitted a form indicating 
that she wanted an RO hearing; that hearing was held in May 
2003.  However, the claims file does not reflect that the 
appellant was requesting an RO hearing in lieu of a Board 
hearing, or that the appellant has otherwise withdrawn her 
request for a Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, in accordance with her 
request, the appellant must be provided an opportunity to 
present testimony at a Travel Board hearing.

To ensure that all due process requirements are met, the 
matter on appeal is hereby REMANDED to the RO, via the AMC, 
for the following action:
 
The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
her April 2003 request.  The RO should 
notify the appellant of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2003).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

